         

Exhibit 10.103
RETAIL VENTURES, INC.
RESTRICTED STOCK AWARD AGREEMENT
Summary of Terms
Awardee Name: JULIA A. DAVIS
Grant Date: February 22, 2010
Award Type: Restricted Stock
Number of Shares: 20,000

  Vesting Schedule:    100% Vesting on February 22, 2011 unless sooner pursuant
to terms of the Restricted Stock Award Agreement

 

 



--------------------------------------------------------------------------------



 



RETAIL VENTURES, INC.
RESTRICTED STOCK AWARD AGREEMENT
This Agreement is entered into in Franklin County, Ohio. On February 22, 2010
(the “Grant Date”), Retail Ventures, Inc., an Ohio corporation (the “Company”),
has awarded to Julia A. Davis (“Awardee”) 20,000 Shares of Restricted Stock (the
“Restricted Stock” or “Award”), representing an unfunded unsecured promise of
the Company to deliver common shares, without par value, of the Company (the
“Shares”) to Awardee as set forth herein. The Restricted Stock has been granted
pursuant to the Retail Ventures, Inc. Second Amended and Restated 2000 Stock
Incentive Plan (the “Plan”), and shall be subject to all provisions of the Plan,
which are incorporated herein by reference, and shall be subject to the
provisions of this Restricted Stock Award Agreement (this “Agreement”).
Capitalized terms used in this Agreement which are not specifically defined
shall have the meanings ascribed to such terms in the Plan.

  1.   Vesting. The Restricted Stock shall vest on the earlier of
(a) February 22, 2011, or (b) a Change in Control prior to February 22, 2011
(the “Vesting Date”), subject to the provisions of this Agreement, including
those relating to the Awardee’s continued employment with the Company or any
Related Entity. For the purposes of this Agreement, “Change of Control” shall
mean any Change of Control as defined in the Plan or any merger involving the
Company or, to the extent requiring approval of the shareholders of the Company,
any merger involving any subsidiary of the company.     2.   Transferability.
The Restricted Stock may not be sold, transferred, pledged, or otherwise
disposed of prior to the Vesting Date.     3.   Termination of Employment.

  (a)   General. Except as set forth below, if a Termination of Service occurs
prior to the Vesting Date, such Restricted Stock shall be forfeited by Awardee.
    (b)   Death and Disability. If an Employment Termination occurs prior to the
Vesting Date by reason of Awardee’s Death or Disability, then any unvested
Restricted Stock shall immediately vest in full and shall not be forfeited.    
(c)   Involuntary Termination Without Cause. If an Employment Termination occurs
prior to the Vesting Date by reason of Awardee’s Involuntary Termination Without
Cause, then any unvested Restricted Stock shall immediately vest in full and
shall not be forfeited.

  4.   Payment. Awardee shall be entitled to receive from the Company (without
any payment on behalf of Awardee other than as described in Paragraph 8) the
Shares represented by such Restricted Stock; provided, however, that in the
event that such Restricted Stock vests prior to the applicable Vesting Date as a
result of a Change of Control or the Death, Disability, Retirement or
Termination Without Cause of Awardee, Awardee shall be entitled to receive the
Shares represented by the Restricted Stock on the date of such Death,
Disability, Retirement or Termination Without Cause.     5.   Dividend
Equivalents. Awardee shall receive cash dividends, if any, from the Company on
the Restricted Stock which shall be paid at the same time as other holders of
Shares receive payment of such cash dividends. Any dividends payable in Shares
shall be subject to the same restrictions as the Restricted Stock to which such
dividends relate and shall be settled as described in this Agreement.

 

 



--------------------------------------------------------------------------------



 



  6.   Right of Set-Off. By accepting this Restricted Stock, Awardee consents to
a deduction from, and set-off against, any amounts owed to Awardee by the
Company or a Related Entity from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Company or a Related Company by Awardee
under this Agreement.     7.   Shareholder Rights. Awardee shall have all rights
of a shareholder with respect to the Restricted Stock, including, without
limitation, Awardee shall have the right to vote the Shares represented by the
Restricted Stock.     8.   Withholding Tax.

  (a)   Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Stock regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Restricted Stock. The Company does not make any representation or
undertaking regarding the tax treatment or the treatment of any tax withholding
in connection with the grant or vesting of the Restricted Stock or the
subsequent sale of Shares issuable pursuant to the Restricted Stock. The Company
does not commit and is under no obligation to structure the Restricted Stock to
reduce or eliminate Awardee’s tax liability.     (b)   Payment of Withholding
Taxes. Prior to any event in connection with the Restricted Stock (e.g., vesting
or settlement) that the Company determines may result in any domestic or foreign
tax withholding obligation, whether national, federal, state or local, including
any employment tax obligation (the “Tax Withholding Obligation”), Awardee is
required to arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company. Unless Awardee
elects to satisfy the Tax Withholding Obligation by an alternative means that is
then permitted by the Company, Awardee’s acceptance of this Agreement
constitutes Awardee’s instruction and authorization to the Company to withhold
on Awardee’s behalf the number of Shares from those issuable to Awardee at the
time when the Restricted Stock becomes vested and payable as the Company
determines to be sufficient to satisfy the Tax Withholding Obligation. In the
case of any amounts withheld for taxes pursuant to this provision in the form of
Shares, the amount withheld shall not exceed the minimum required by applicable
law and regulations.

  9.   Governing Law/Venue for Dispute Resolution. This Agreement shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of law, except to the extent superceded by the laws of the United
States of America. The parties agree and acknowledge that the laws of the State
of Ohio bear a substantial relationship to the parties and/or this Agreement and
that the Restricted Stock and benefits granted herein would not be granted
without the governance of this Agreement by the laws of the State of Ohio. In
addition, all legal actions or proceedings relating to this Agreement shall be
brought exclusively in state or federal courts located in Franklin County, Ohio
and the parties executing this Agreement hereby consent to the personal
jurisdiction of such

 

 



--------------------------------------------------------------------------------



 



      courts. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.

  10.   Action by the Committee. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Committee. The parties agree to be bound by the decisions of the
Committee with regard to the interpretation of this Agreement and with regard to
any and all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that all determinations and
decisions made by the Committee, the Board, and any delegate of the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all Persons, and shall be given the maximum deference permitted by law. Pursuant
to Section 13.4 of the Plan, the Committee has specifically determined that the
limitations contained in Sections 2.29, 7.2 and 7.5 relating to the Period of
Restriction and/or transfer of Shares underlying the Restricted Stock shall not
apply.     11.   Prompt Acceptance of Agreement. The Restricted Stock evidenced
by this Agreement shall, at the discretion of the Committee, be forfeited if
this Agreement is not manually executed and returned to the Company, or as
applicable electronically executed by Awardee by indicating Awardee’s acceptance
of this Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.     12.   Electronic Delivery and Consent to Electronic
Participation. The Company may, in its sole discretion, decide to deliver any
documents related to the Restricted Stock under and participation in the Plan or
future Restricted Stock that may be awarded under the Plan by electronic means
or to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted stock grants and the execution of
restricted stock agreements through electronic signature.     13.   Notices. All
notices, requests, consents and other communications required or provided under
this Agreement to be delivered by Awardee to the Company will be in writing and
will be deemed sufficient if delivered by hand, facsimile, nationally recognized
overnight courier, or certified or registered mail, return receipt requested,
postage prepaid, and will be effective upon delivery to the Company at the
address set forth below:

Retail Ventures, Inc.
4150 E. Fifth Avenue
Columbus, Ohio 43219
Attention: Chief Executive Officer
Facsimile: (614) 238-4156

 

 



--------------------------------------------------------------------------------



 



      All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by the Company to Awardee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.     14.   Employment Agreement, Offer
Letter or Other Arrangement. To the extent a written employment agreement, offer
letter or other arrangement (“Employment Arrangement”) that was approved by the
Compensation Committee or the Board of Directors or that was approved in writing
by an officer of the Company pursuant to delegated authority of the Compensation
Committee provides for greater benefits to Awardee with respect to vesting of
the Restricted Stock on a Termination of Service, than provided in this
Agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Restricted Stock on a Termination of Service by reason
of such specified events shall supersede the terms hereof to the extent
permitted by the terms of the Plan.

            RETAIL VENTURES, INC.
      By:   /s/ James A. McGrady         Its: CEO           

 

 



--------------------------------------------------------------------------------



 



         

ACCEPTANCE OF AGREEMENT
Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the plan description (Prospectus) dated January 1, 2008 pertaining to the
Plan; (b) accepts this Agreement and the Restricted Stock awarded to him or her
under this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; (d) represents and
warrants to the Company that he or she is purchasing the Restricted Stock for
his or her own account, for investment, and not with a view to or any present
intention of selling or distributing the Restricted Stock either now or at any
specific or determinable future time or period or upon the occurrence or
nonoccurrence of any predetermined or reasonably foreseeable event; and
(e) agrees that no transfer of the Shares delivered in respect of the Restricted
Stock shall be made unless the Shares have been duly registered under all
applicable Federal and state securities laws pursuant to a then-effective
registration which contemplates the proposed transfer or unless the Company has
received a written opinion of, or satisfactory to, its legal counsel that the
proposed transfer is exempt from such registration.

                  /s/ Julia A. Davis       Awardee’s Signature      Date:
3/16/2010     

 

 